      Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.299 Page 1 of 19



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   THE UNITED STATES OF AMERICA                       Case No.: 19-cr-2637-GPC
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13   v.                                                 DISMISS INDICTMENT
14
     MARCOS GALLEGOS-APARICIO                           [ECF No. 29]
15
16                                   Defendant.

17
18         Before the Court is Defendant Marcos Gallegos-Aparicio’s (“Defendant”) motion

19   to dismiss the indictment. (ECF No. 29.) On May 20, 2020, the Government filed an

20   opposition. (ECF No. 37.) On July 16, 2020, Defendants filed a reply. (ECF No. 46.) On

21   July 23, 2020, the Court heard oral argument on Defendant’s motion. (ECF No. 51.)

22   Following oral argument, Defendant submitted an additional declaration and

23   supplemental authority. (ECF Nos. 52, 53.)

24         For the following reasons, and considering the applicable law and the Parties’

25   arguments, the Court DENIES Defendant’s motion.

26   ///

27   ///

28   ///

                                                    1
                                                                                   19-cr-2637-GPC
         Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.300 Page 2 of 19



1            Background
2            A. Statement of the Case
3            On July 12, 2019, an Indictment was filed charging Defendant with Attempted
4    Unlawful Entry by an Alien, a felony, in violation of 8 U.S.C. § 1325(a)(1). 1 The
5    Indictment alleges that Defendant committed the crime having previously being
6    convicted for a violation of illegal entry under 8 U.S.C. § 1325. (ECF No. 18).
7            B. Facts of the Instant Charge
8            On May 13, 2019, at approximately 1:00 p.m., Mr. Gallegos-Aparicio was detained
9    and questioned by Border Patrol Agent (“BPA”) Mauler who responded to a seismic
10   intrusion device activation in an area known to Border Patrol agents as the “172 Tower.”
11   (ECF No. 1 at 2; ECF No. 37 at 2; ECF No. 29-1 at 2, Ex. D.) That area is located
12   “approximately twenty miles east of the Tecate, California Port of Entry and
13   approximately half a mile north of the United States/Mexico International Boundary.”
14   (ECF No. 1 at 2; ECF No. 37 at 2.) After arriving at 172 Tower, BPA Mauler followed
15   shoeprints heading northbound for approximately 20 minutes until he encountered
16   Defendant, along with three other individuals, attempting to hide behind some large
17   bushes. (ECF No. 1 at 2; ECF No. 37 at 2.)
18           Next, BPA Mauler performed an immigration inspection. (ECF No. 37 at 2.)
19   Defendant stated he was a citizen of Mexico and did not have proper immigration
20   documents. (ECF No. 1 at 2; ECF No. 29-1 at 2; ECF No. 37 at 2.) At about 1:25 p.m.,
21   Defendant was placed under arrest and transported to a Border Patrol station. (ECF No.
22   29-1 at 2–3.) A subsequent a fingerprint query confirmed Defendant was a citizen of
23   Mexico and was most recently removed from the United States on May 3, 2019. (ECF
24   No. 1 at 2; ECF No. 37 at 3.)
25
26
27   1
       Mr. Gallegos-Aparicio was also found guilty of the same offense in 2001. (ECF No. 1 at 3.) According
     to defense counsel, the records from 2001 cannot be produced and therefore the government cannot
28   prove the fact of any conviction in 2001. (ECF No. 46 at 2.)
                                                       2
                                                                                           19-cr-2637-GPC
      Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.301 Page 3 of 19



1          C. Facts Relating to the Prior Illegal Entry Violation
2          On February 29, 2012, Mr. Gallegos-Aparicio, pled guilty to a misdemeanor
3    charge of illegal entry in violation of 8 U.S.C. §1325. (ECF No. 1 at 3.) Like other
4    defendants charged with the same crime along the Southwest border, he proceeded
5    through “Operation Streamline.” (ECF No. 29-1 at 3–4, Ex. A.) Arizona’s “Streamline”
6    Court processes between 50–70 defendants per day. (Id.)
7          At Mr. Gallegos-Aparicio’s 2012 misdemeanor plea colloquy, the Streamline
8    Court omitted the necessary element that Defendant’s entry be “free from
9    official restraint.” (ECF No. 29-1 at 6, Ex. B.) The Court stated:
10         THE COURT: . . . Count Two charges the petty offense of Illegal Entry. The
           elements of the offense are that you’re a citizen of a country other than the
11
           United States, you entered the United States from Mexico, and you crossed
12         the border away from a port of entry so you wouldn’t be inspected by
           Immigration officials. Do all seven of you understand the charge against you
13
           in Count Two?
14         THE INTERPRETER: “Yes” by all.
15   (Id.) Defendant also alleges that he “was not advised of the fact that the misdemeanor
16   conviction could be a predicate to enhance any future charges of illegal entry from a
17   misdemeanor to a felony.” (ECF No. 29-1 at 16.)
18         Legal Standard
19         A. Federal Rule of Criminal Procedure 11 & Waiver
20         Under Rule 11, a court “must address the defendant personally in open court” and
21   must “inform the defendant of, and determine that the defendant understands,” the
22   consequences of his plea before accepting a guilty plea. Fed. R. Crim. P. 11(b)(1). The
23   court must also “determine that the plea is voluntary and did not result from force,
24   threats, or promises (other than promises in a plea agreement),” and that there is a factual
25   basis for the plea. Fed. R. Crim. P. 11(b)(2)–(3).
26         The Supreme Court in Timmreck foreclosed a defendant’s right to collaterally
27   attack a conviction for certain Rule 11 violations. U.S. v. Timmreck, 441 U.S. 780, 785
28   (1979). As a result, “collateral relief is not available when all that is shown is a failure to
                                                    3
                                                                                      19-cr-2637-GPC
      Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.302 Page 4 of 19



1    comply with the formal requirements of [Rule 11].” U.S. v. Lopez-Beltran, 619 F.2d 19,
2    20 (9th Cir. 1979) (citation omitted); see also Hill v. U.S., 368 U.S. 424, 429 (1962).
3    And, while some exceptions exist for defendants to collaterally attack prior convictions,
4    these exceptions generally apply where the prior conviction relies on a violation of
5    defendant’s right to counsel. Custis v. U.S., 511 U.S. 485, 486 (1994) (citing Gideon v.
6    Wainwright, 372 U.S. 335 (1963)); see also Burgett v. Texas, 389 U.S. 109 (1967); U.S.
7    v. Tucker, 404 U.S. 443 (1972).
8          Additionally, a defendant’s decision to waive his right to a collateral attack is
9    “generally enforceable where the waiver is expressly stated in the plea agreement and
10   where both the plea and the waiver were knowingly and voluntarily made.” U.S. v.
11   Cockerham, 237 F.3d 1179, 1183 (10th Cir. 2001); see also U.S. v. Abarca, 985 F.2d
12   1012, 1014 (9th Cir. 1993). Courts enforce valid waivers, even if the potential claims
13   appear meritorious, “because the whole point of a waiver is the relinquishment of claims
14   regardless of their merit.” Davies v. Benov, 856 F.3d 1243, 1246 (9th Cir. 2017) (quoting
15   U.S. v. Medina–Carrasco, 815 F.3d 457, 462–63 (9th Cir. 2015) (internal quotation
16   marks, alterations, and emphasis omitted). “The fact that [a defendant] did not foresee the
17   specific issue that he now seeks to appeal does not place the issue outside the scope of the
18   waiver.” U.S. v. Cisneros-Cuevas, No. 15-CR-1837-BAS, 2017 WL 432817, at *2 (S.D.
19   Cal. Jan. 31, 2017) (quoting U.S. v. Johnson, 67 F.3d 200, 202 (9th Cir. 1995)).
20         Also, the failure of a defense counsel to advise his client that he was waiving a
21   right to collaterally attack his conviction does not necessarily invalidate the waiver. As
22   the Ninth Circuit recently noted, “[t]he Supreme Court’s ‘decisions have not suggested
23   that conscious waiver is necessary with respect to each potential defense relinquished by
24   a plea of guilty.’” U.S. v. Chavez-Diaz, 949 F.3d 1202, 1210 (9th Cir. 2020) (quoting
25   U.S. v. Broce, 488 U.S. 563, 573–74 (1989)).
26         B. Plain Error Rule
27         To warrant relief despite the presence of a valid waiver, Defendant must show
28   there was an error of “constitutional magnitude which had a substantial and injurious

                                                   4
                                                                                   19-cr-2637-GPC
      Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.303 Page 5 of 19



1    effect or influence on the guilty plea or the jury’s verdict,” U.S. v. Cisneros-Cuevas, 2017
2    WL 432817, at *2 (quoting Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)), such that
3    it renders the plea, and therefore the waiver, unknowing or involuntary. The record must
4    show that the defendant waived their rights “intelligently and understandingly” for a plea
5    to be considered voluntary. Boykin v. Alabama, 395 U.S. 238, 242 (1969).
6          A defendant who fails to object to a Rule 11 error during trial must satisfy the plain
7    error rule on appeal. See U.S. v. Vonn, 535 U.S. 55, 58 (2002) (plain error was the correct
8    legal test) (citing Fed. R. Crim. P. 52(b)); U.S. v. Roblero–Solis, 588 F.3d 692, 701 (9th
9    Cir. 2009) (plain error is the correct legal rule where Rule 11 errors were not preserved).
10   This standard is much the same as the “harmless error” standard of review, except that
11   under “harmless error” standard of review, the Government bears the burden of proving
12   beyond a reasonable doubt that any error was harmless. U.S. v. Benamor, 937 F.3d 1182,
13   1190 (2019); U.S. v. Aguilar-Vera, 698 F.3d 1196, 1199 (9th Cir. 2012). In contrast,
14   under the plain error rule, it is the defendant who bears the burden of persuasion with
15   respect to prejudice. See U.S. v. Martinez, 277 F.3d 517, 527, 532 (2002) (placing burden
16   on the defendant to show plain error in the context of Rule 11). “This burden-shifting is
17   dictated by a subtle but important difference in [Rule 52(a) and Rule 52(b)’s] language.”
18   U.S. v. Olano, 507 U.S. 725, 734–35 (1993).
19         To establish plain error, a defendant must show that (1) there was error, (2) that is
20   plain, and (3) that it affects substantial rights. Id. at 732. “Any variance from the
21   requirements of [Rule 11] is harmless error if it does not affect substantial rights.”
22   Aguilar-Vera, 698 F.3d at 1200 (quoting Fed. R. Crim. P. 11(h)). And, even when a
23   mistake does affect substantial rights, courts should exercise their discretion to correct the
24   error only if it “seriously affects the fairness, integrity or public reputation of judicial
25   proceedings.” U.S. v. Minore, 292 F.3d 1109, 1117 (9th Cir. 2002) (quoting Olano, 507
26   U.S. at 732) (brackets and internal quotations omitted).
27
28

                                                     5
                                                                                      19-cr-2637-GPC
      Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.304 Page 6 of 19



1          Discussion
2          Defendant moves to dismiss his indictment on the grounds that his prior 2012
3    misdemeanor conviction was unconstitutional and therefore is invalid as a prior predicate
4    illegal entry conviction. For the reasons set out below, the motion to dismiss is DENIED.
5          A. Defendant Cannot Collaterally Attack his Predicate Offense.
6          8 U.S.C. § 1325(a)(1) provides in pertinent part:
7          Any alien who (1) enters or attempts to enter the United States at any time or
           place other than as designated by immigration officers … shall, for the first
8
           commission of any such offense, be fined under Title 18 or imprisoned not
9          more than 6 months, or both, and, for a subsequent commission of any such
           offense, be fined under Title 18, or imprisoned not more than 2 years, or both.
10
11          As a threshold issue, the Government argues that Defendant lacks the power to
12   collaterally attack his prior § 1325 conviction. The Government maintains that the only

13   permissible collateral attack is asserting a violation of the right to appointed counsel
14   under Custis v. United States, 511 U.S. 485, 493–97 (1994). (ECF No. 37 at 4–5.)

15   Alternatively, the Government argues that Defendant’s challenge is foreclosed by Lewis
16   v. United States, 445 U.S. 55 (1980). (ECF No. 37 at 5–7.)

17         Defendant contends, in contrast, that neither case applies. Defendant highlights the
18   fact that § 1325 does not explicitly bar collateral challenges to predicate misdemeanor

19   illegal entry convictions and only regulates challenges to “underlying deportation
20   order[s]” under § 1325(d). (ECF No. 46 at 16.) Defendants observes that, prior to the

21   addition of § 1325(d), Due Process concerns required courts to permit defendants to raise

22   challenges against deportation orders. (Id. (citing United States v. Mendoza-Lopez, 481

23   U.S. 828, 837–38 (1987)). Defendant, moreover, distinguishes Lewis and Custis as

24   inapposite, noting that they involve the Federal Firearms Act and 18 U.S.C. § 921(a)(2), a

25   vastly different statute, and thus are driven by concerns inapplicable here, including

26   differing statutory language, comity, and state law considerations relevant to what
27   offenses can be considered predicates. (ECF No. 46 at 16–17.)

28

                                                   6
                                                                                    19-cr-2637-GPC
      Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.305 Page 7 of 19



1          Defendant is correct that § 1325 does not explicitly bar a collateral challenge of a
2    predicate conviction, however, nor does it authorize a challenge. The text and
3    background of § 1325 does not indicate that Congress intended to permit a § 1325
4    defendant to contest the validity of an underlying prior conviction. Further, Section
5    1325’s express language does not suggest that only a “lawful” conviction may be an
6    element of the offense. Moreover, Mendoza-Lopez concluded that Due Process requires
7    the availability of a collateral challenge to the use of a deportation proceeding as an
8    element of a criminal offense where the deportation proceeding effectively eliminated the
9    right of the alien to obtain judicial review. Mendoza-Lopez, 481 U.S. 836–42. Here, the §
10   1325 conviction was obtained following a judicial proceeding and judicial review was
11   available to remedy a denial of constitutional right or statutory guarantees, absent a
12   waiver of appeal rights and collateral attack. In that way, a conviction under Operation
13   Streamline is arguably unlike Mendoza-Lopez.
14         Meanwhile, the Court agrees with Defendant that Lewis is inapposite. In Lewis, the
15   U.S. Supreme Court permitted the use of an uncounseled felony conviction as the basis
16   for “imposing a civil firearms disability, enforceable by a criminal sanction.” Lewis, 445
17   U.S. at 67. In doing so, the Lewis court distinguished Gideon v. Wainwright, 372 U.S.
18   335 (1963), where the court struck down a state felony conviction obtained without
19   counsel, and without a valid waiver of counsel, as unconstitutional under the Sixth and
20   Fourteenth Amendments. The Supreme Court concluded that the federal gun laws “focus
21   not on reliability [of the prior conviction], but on the mere fact of conviction, or even
22   indictment, in order to keep firearms away from potentially dangerous persons.” Id. Here,
23   in contrast, the prior illegal entry conviction operates to increase the punishment of those
24   who re-enter the United States illegally. It stands to reason that, unlike the firearms
25   statute, § 1325 focuses on the reliability of the predicate conviction to enhance
26   punishment for an illegal entry recidivist. Cf., Burgett v. Texas, 389 U.S. 109 (1967) (a
27   conviction invalid under Gideon could not be used for enhancement of punishment under
28   a State's recidivist statute); United States v. Tucker, 404 U.S. 443 (1972) (convictions

                                                   7
                                                                                    19-cr-2637-GPC
      Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.306 Page 8 of 19



1    obtained in violation of Gideon v. Wainwright could not be considered by a court in
2    sentencing a defendant after a subsequent conviction). As a result, Lewis, itself, does not
3    preclude the Defendant’s challenge.
4          Custis, on the other hand, provides succor to the Government’s position. There, a
5    defendant sought to collaterally attack a prior conviction in a firearms case based upon an
6    alleged denial of the effective assistance of counsel, and an unknowing and unintelligent
7    guilty plea. Custis, 511 U.S. at 493. The Supreme Court held that “none of these alleged
8    constitutional violations rises to the level of a jurisdictional defect resulting from the
9    failure to appoint counsel at all.” Id. at 496–97 (citing Johnson v. Zerbst, 304 U.S. 458,
10   459 (1938)). The Supreme Court refused to go beyond the right to have appointed
11   counsel as a basis for a collateral attack, holding that “failure to appoint counsel for an
12   indigent defendant was a unique constitutional defect.” Id. at 496.
13         The Custis Court also found practical reasons to reject challenges that went beyond
14   ones premised on the failure to appoint counsel. In Gideon-type cases, the failure will
15   generally appear from the judgment roll itself, or from an accompanying minute order.
16   “But determination of claims of ineffective assistance of counsel, and failure to assure
17   that a guilty plea was voluntary, would require sentencing courts to rummage through
18   frequently nonexistent or difficult to obtain state-court transcripts or records that may
19   date from another era, and may come from any one of the 50 States.” Custis, 511 U.S. at
20   496. As such, the interest in promoting the finality of judgments provided additional
21   support for the Supreme Court’s constitutional conclusion.
22         Here, Defendant’s challenges are based upon ineffective assistance of counsel and
23   an involuntary plea and waiver of appeal which present the types of concerns that led the
24   Supreme Court in Custis to deny defendant a right to challenge his predicate conviction.
25   Accordingly, the Court holds that, under the reasoning of Custis, Defendant is not entitled
26   to challenge his prior conviction for constitutional violations other than ones premised on
27   Gideon.
28

                                                    8
                                                                                     19-cr-2637-GPC
      Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.307 Page 9 of 19



1          B. Defendant Fails to Show How His Predicate Conviction Violates Due
2             Process, Rule 11, or the Sixth Amendment
3          As concluded above, Defendant is not permitted to challenge his prior § 1325
4    conviction by a motion to dismiss the indictment. Nonetheless, were such a challenge
5    available, Defendant’s arguments also fail on the merits. First, Defendant argues that
6    Operation Streamline in its entirety is coercive and therefore violates Due Process. (ECF
7    No. 29-1 at 10-13.) Then, Defendant points to two specific errors – a violation of Rule 11
8    and a violation of Padilla – which he contends rendered his previous waiver unknowing
9    or involuntary. (ECF No. 29-1 at 8-10, 13-14.) The Court rejects all three arguments for
10   the reasons below.
11               1. Defendant Has Not Shown that the Government Violated his Due
12                   Process Rights Through Operation Streamline.
13         Defendant first asks the Court to rule on the constitutionality of Operation
14   Streamline in its entirety. (ECF No. 29-1 at 7, 10–13.) Defendant alleges that Operation
15   Streamline violates due process because it subjected him to a plea colloquy
16   indistinguishable from those of other defendants, required the court to hear a large
17   number of pleas in a single day (including, multiple pleas concurrently), and subjected
18   the Defendant to pre-hearing confinement. (Id. at 3–12.) In short, Defendant argues that
19   his rights were violated when the court took “70 pleas en masse.” (Id. at 7.)
20         However, the Ninth Circuit has already held that holding plea hearings en masse is
21   not sufficient to find a constitutional violation. See United States v. Diaz-Ramirez, 646
22   F.3d 653, 657 (9th Cir. 2011) (rejecting defendants’ argument that, given the “en masse
23   nature of their plea proceedings, a reviewing court cannot discern whether they actually
24   understood their rights and intelligently chose to waive them by pleading guilty”). Even
25   in such circumstances, defendants are assigned counsel who can explain “the nature of
26   the charge and the elements of the crime.” Id. (quoting Bradshaw v. Stumpf, 545 U.S.
27   175, 183 (2005)). And, defendants are, of course, able to ask questions, request trial, and
28   decline the plea. Id. Relying on such observations, the Ninth Circuit has concluded that,

                                                  9
                                                                                     19-cr-2637-GPC
     Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.308 Page 10 of 19



1    unlike Rule 11, a defendant’s constitutional right to due process does not require that he
2    receive “individualized instruction” as long as the record is not silent as to Defendant’s
3    decision to plead guilty, with specific reference to the Operation Streamline process in
4    Arizona. Id.; see also Boykin v. Alabama, 395 U.S. 238, 244 (1969). Thus, while the
5    Ninth Circuit has acknowledged that “certain aspects of group plea proceedings violate
6    various provisions of Rule 11,” see U.S. v. Aguilar-Vera, 698 F.3d 1196, 1197–98 (9th
7    Cir. 2012) (citing U.S. v. Escamilla–Rojas, 640 F.3d 1055, 1060 (2011)), it has yet to find
8    the program provides the basis for a categorical violation of due process. Id.; see
9    Alexandra Natapoff, Aggregation and Urban Misdemeanors, 40 FORDHAM URB. L.J.
10   1043, 1072–73 (2013).
11         Defendant’s arguments to the contrary are unpersuasive. Defendant, for example,
12   cites to forensic psychologists, CBP data, and several other cases to illustrate the
13   troubling conditions in pre-hearing confinement and the likelihood of defendants being
14   confused or ill-informed during group pleadings. (ECF No. 29 at 3–6, 10–12.) Defense
15   counsel, however, does not explain how these documents relate to Defendant’s specific
16   conviction. Defendant also offers the declaration of his counsel in 2012 regarding that
17   conviction to assert that (1) on the day of his plea, Defendant’s attorney, Mr. Daniel
18   Anderson, was “appointed five (5) clients;” (2) on the day of his plea, 69 other
19   defendants “were interviewed, pleaded guilty and [] sentenced before 5:00 p.m.;” (3)
20   Defendant “was shackled in five-point restraints” while detained; and (4) Defendant had
21   only a little over half an hour to confer with his attorney “about the crime, review the
22   discovery, discuss the plea offer, discuss the sentencing recommendation and discuss the
23   consequences of his plea and any potential defenses” before pleading guilty. (See ECF
24   No. 29-1 at 12; ECF No. 29-2, Decl. of Atty. Daniel Anderson; see also ECF No. 57-2,
25   Second Decl. of Atty Daniel Anderson.) Defendant also argues that, as a part of
26   Operation Streamline, defendants do not receive bond hearings and cannot effectively
27   participate in their own defense. (ECF No. 46 at 10–13.)
28

                                                  10
                                                                                   19-cr-2637-GPC
     Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.309 Page 11 of 19



1          While the Court recognizes the difficulty created by such circumstances for both
2    defendants and counsel alike, the Court lacks the authority to find a constitutional
3    violation merely because Defendant was subject to an en masse hearing in a short time
4    period because the Ninth Circuit has repeatedly affirmed the constitutionality of such
5    hearings. See United States v. Chavez-Diaz, 949 F.3d 1202, 1205 (9th Cir. 2020) (citing
6    Diaz-Ramirez, 646 F.3d at 656–58) (“The hearing involved numerous § 1325 defendants
7    appearing together, a practice we have previously approved.”); see also United States v.
8    Arqueta-Ramos, 730 F.3d 1133, 1135 (9th Cir. 2013) (noting that “the court did not err
9    by advising the defendants of their rights en masse . . .”). Defendants’ above-cited facts
10   also do not distinguish Mr. Gallegos-Aparicio’s experience from that of other criminal
11   defendants in Operation Streamline. The cases Defendant cites, moreover, are inapposite
12   because they concern a defendant’s right to challenge an infirm detention order under 8
13   U.S.C. § 1326(d), and not a prior conviction under Rule 11 or its related due process
14   principles. (Cf. ECF No. 29-1 at 10–12.) And, for the reasons outlined in the Rule 11
15   section below, Defendant’s plea colloquy and agreement amount to “affirmative evidence
16   that [Defendant] entered his plea knowingly and willfully.” United States v. Jimenez-
17   Lopez, 472 F. App’x 437, 438 (9th Cir. 2012).
18         Thus, the Court finds that Defendant has not met his burden of demonstrating that
19   being subjected to Operation Streamline amounts to a constitutional violation. Diaz-
20   Ramirez, 646 F.3d at 656.
21                2. The 2012 Court Committed Plain Error by Violating Rule 11 but
22                    that Error is Harmless.
23         Defendant also asks the Court to dismiss the indictment on the basis of a specific
24   Rule 11 violation, namely, that “the judge failed to accurately state the elements of the
25   crime of illegal entry in violation of Title 8 U.S. § 1325 by failing to state and explain
26   that Mr. Gallegos-Aparicio had to enter ‘free from official restraint.’” (ECF No. 29-1 at
27   7). The Court finds that this error, though plain, did not affect the fairness of the
28   proceedings and was, in essence, harmless under the circumstances.

                                                   11
                                                                                     19-cr-2637-GPC
     Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.310 Page 12 of 19



1                      i.   Defendant Did Not Waive His Collateral Attack with His Plea.
2          First, the Court recognizes that the Government’s assertion that Defendant’s right
3    to challenge his prior conviction was waived in 2012 is not without merit. A defendant’s
4    waiver of his rights to appeal and to bring a collateral attack is generally enforced if “(1)
5    the language of the waiver encompasses his right to appeal on the grounds raised, and (2)
6    the waiver is knowingly and voluntarily made.” Davies v. Benov, 856 F.3d 1243, 1246
7    (9th Cir. 2017) (citation omitted). Here, Defendant entered a guilty plea in which he
8    expressly waived his right to appeal and to collaterally attack his judgment and sentence
9    vis-à-vis his plea agreement. (ECF No. 29-4 at 3, ¶ 6.) The plea agreement states that
10   Defendant “waived . . . any right to collaterally attack defendant’s conviction and
11   sentence under [28 U.S.C. 225] or any other collateral attack.” (Id.) Defendant’s plea
12   colloquy, moreover, indicates that Defendant was represented by counsel and that he
13   accepted the plea agreement. (ECF No. 29-3 at 6.) Consequently, it may be reasonable to
14   conclude that Defendant has waived a right to challenge his underlying 2012 conviction
15   by collateral attack. See United States v. Cisneros-Cuevas, No. 15-CR-1837-BAS, 2017
16   WL 432817, at *2 (S.D. Cal. Jan. 31, 2017) (finding that Defendant “waived his right to
17   file this collateral attack on his sentence” because he “agreed to waive his right to attack
18   the conviction or sentence” in his plea agreement).
19         However, here, the Court is concerned that the waiver was not adequately
20   explained to Defendant given the plea colloquy. Specifically, the magistrate judge’s
21   questions confirming Defendant’s understanding of the waiver were not individualized to
22   the Defendant. For example, where the court asks if Defendant understands that he is
23   giving up his “appeal rights” or “his right to a presentence report,” the transcript reflects
24   on a communal response – “‘Yes’ by all.” (ECF No. 29-3 at 5.) The transcript, moreover,
25   does not include a question to Defendant inquiring whether he understands that he was
26   also waiving his right to collaterally attack the conviction.
27         The Ninth Circuit has recognized that no judge can reasonably differentiate
28   between multiple defendants’ responses in such circumstances:

                                                   12
                                                                                    19-cr-2637-GPC
     Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.311 Page 13 of 19



1          To be specific, no judge, however alert, could tell whether every single
           person in a group of 47 or 50 affirmatively answered her questions when the
2
           answers were taken at the same time. No judge could have detected a mute
3          response offered in the midst of a medley of voices saying “Si.” No judge,
           however conscientious, could have possessed the ability to hear distinctly
4
           and accurately fifty voices at the same time. The record reflects the most that
5          could be detected: a “General Yes.” How different that record is from the
           hearing in which four of the appellants were questioned together, and the
6
           record reflects responses from “All.” Neither an indistinct murmur or
7          medley of yeses nor a presumption that all those brought to court by the
           Border Patrol must have crossed the border is sufficient to show that each
8
           defendant pleaded voluntarily.
9    See United States v. Roblero-Solis, 588 F.3d 692, 700 (9th Cir. 2009). Consequently,
10   given this ambiguity, the Court does not find that Defendant’s waiver as to appeal and
11   collateral attack was knowing and voluntary.
12                     ii.   Merits of Rule 11 Argument
13         Defendant’s Rule 11 argument is compelling on first blush. Rule 11(B)(1) and Due
14   Process require the district court to advise the defendant of each critical element of the
15   offense, among other warnings. See United States v. Keller, 256 F. App’x 184, 185 (9th
16   Cir. 2007) (vacating plea agreement and remanding for further proceedings after
17   concluding that “defendant was not accurately informed of the elements of the” offense).
18   Rule 11(B)(3) requires the court to “determine that there is a factual basis for the plea.”
19   Fed. R. Crim. P. 11(B)(3).
20         “An alien does not reenter, and cannot be considered found in, the United States
21   until he or she is physically present in the country and free from official restraint.” United
22   States v. Gracidas-Ulibarry, 231 F.3d 1188, 1191 n.3 (9th Cir. 2000) (citing United
23   States v. Pacheco–Medina, 212 F.3d 1162, 1166 (9th Cir. 2000)). And, neither the plea
24   colloquy nor plea agreement mention the requirement to be “free from official restraint.”
25   (ECF Nos. 29-3 at 6, 29-4 at 5.) Consequently, the Streamline Court erred by failing to
26   comply with Rules 11(B)(1) and 11(B)(3). See Bousley v. United States, 523 U.S. 614,
27
28

                                                  13
                                                                                    19-cr-2637-GPC
     Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.312 Page 14 of 19



1    618-19 (1998); United States v. Minore, 292 F.3d 1109 (9th Cir. 2002). That error, 2
2    moreover, is “plain on the face of the record.” Diaz-Ramirez, 646 F.3d at 656 (quoting
3    Johnson v. United States, 520 U.S. 461, 466–67 (1997)).
4           But that is not the end of the Court’s inquiry. “A variance from the requirements of
5    [Rule 11] is harmless,” and does not require reversal, “if it does not affect substantial
6    rights.” United States v. Arqueta-Ramos, 730 F.3d 1133, 1139 (9th Cir. 2013) “For an
7    error to affect substantial rights, ‘in most cases . . . the error must have been prejudicial:
8    It must have affected the outcome of the district court proceedings.’” United States v.
9    Collins, 684 F.3d 873, 881 (9th Cir. 2012). The Court also considers whether the alleged
10   Rule 11 violation affected the “fairness, integrity or public reputation of judicial
11   proceedings.” See Johnson v. United States, 520 U.S. 461, 466–467 (1997).
12          Defendant does not surpass this threshold. Defendant’s plea agreement and
13   colloquy support the inference that Defendant understood he was pleading to a violation
14   of 8 U.S.C. §1325. Cf., e.g., United States v. Muniz-Martinez, 661 F. App’x 900, 903 (9th
15   Cir. 2016) (finding that the magistrate judge violated Rule 11(b)(1)(M) by failing to
16   advise defendant of the court’s duty to calculate the sentencing range because the Court
17   inferred defendant understood the Guidelines mechanism given counsel’s statements to
18   the court that he had discussed defendant’s offense level and criminal history prior to the
19   hearing with the defendant). Though the factual basis for the plea agreement may be
20   imperfect, (cf. ECF No. 29-1 at 9), it largely supports a conviction for illegal re-entry:
21          I, Marcos GALLEGOS-Aparicio, am a citizen of Mexico. On or about
            February 27, 2012, at or near Sells, Arizona, in the District of Arizona, I,
22
            Marcos GALLEGOS-Aparicio, was found in the United States. I admit that
23          prior to my re-entry, I was lawfully denied admission, excluded, deported and
            removed from the Untied States through Nogales, Arizona on April 04, 2001.
24
            I did not obtain the express consent of the Attorney General or the Secretary
25          of the Department of Homeland Security to reapply for admission to the
26
27   2
      Defendant also asserts a violation of Rule 11(B)(2) (failing to confirm the plea is voluntary). (See ECF
     No. 29-1 at 12–23). Because the Court finds that Defendant’s plea was voluntary for the reasons
28   articulated in this Order, the Court finds no violation of Rule 11(B)(2).
                                                        14
                                                                                             19-cr-2637-GPC
     Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.313 Page 15 of 19



1          United States prior to my illegal presence in the United States. Furthermore,
           as evidenced by my illegal presence in the United States, I admit that I entered
2
           the the [sic] United States of America from the United States of Mexico, at a
3          time and place other than as designated by Immigration Officers of the United
           States of America.
4
5    (ECF No. 29-4 at 5.) Defendant’s contemporaneous statements at the hearing corroborate

6    these facts, including that he did not “have papers allowing [him] to enter the United

7    States lawfully,” that he “illegally enter[ed] the United States near Sasabe,” and that he is

8    a “citizen of Mexico.” (ECF No. 29-3 at 7.) Defendant also does not “now allege that [he]

9    would have pleaded differently if the [] judge had” not erred. See United States v.

10   Escamilla-Rojas, 640 F.3d 1055, 1061 (9th Cir. 2011); but see Arqueta-Ramos, 730 F.3d

11   at 1141 (noting that it is “not [Defendant’s] burden to show that she would not have pled
12   guilty absent the Rule 11 error”).

13         Consequently, because Defendant “unequivocally admitted in his plea agreement”
14   to being unlawfully present in the United States after having been removed once in 2001,

15   the Court finds that “it is not unfair to hold [Defendant] to his guilty plea.” United States
16   v. Minore, 292 F.3d 1109, 1120 (9th Cir. 2002). The Court’s decision comports with

17   those of other courts who have found errors of a similar magnitude to be harmless. See,
18   e.g., United States v. Cotton, 535 U.S. 625, 626 (2002) (finding that ordering a sentencing

19   enhancement predicated on a fact not found in the indictment was harmless where the
20   facts overwhelmingly supported the enhancement); U.S. v. Escamilla–Rojas, 640 F.3d

21   1055 (9th Cir. 2011) (finding that a two-hour delay between group advisement and

22   individual questioning during a plea colloquy was harmless error); United States v.

23   Juarez-Rodriguez, 531 F. App’x 830 (9th Cir. 2013) (noting in response to an allegation

24   that the district court failed to “determine that his plea was voluntary and did not result

25   from force, threats, or promises” that “[a]ny Rule 11 error was harmless because there is

26   no indication in the record that [Defendant] would have pled differently in the absence of
27   the alleged errors”).

28

                                                   15
                                                                                    19-cr-2637-GPC
     Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.314 Page 16 of 19



1           For foregoing reasons, Defendant’s claims do not establish that his plea was
2    unknowing or involuntary.
3                   3. Sixth Amendment Violation
4           Defendant also attacks the Government’s reliance on his 2012 conviction on the
5    basis that it violated his Sixth Amendment right to counsel. (ECF No. 29-1 at 13–14;
6    ECF No. 46.) For the following reasons, the Court finds this argument unpersuasive.
7           In his motion, Defendant first asserts that “Arizona Magistrate-Judge never advised
8    Mr. Gallegos-Aparicio of any rights to relief in Immigration Court nor the immigration
9    consequences of his guilty,” including that “the misdemeanor conviction could be a
10   predicate to enhance any future charges of illegal entry from a misdemeanor to a felony.”
11   (ECF No. 29-1 at 14.) This argument fails as a matter of law. See United States v.
12   Delgado-Ramos, 635 F.3d 1237, 1241 (9th Cir. 2011) (“the district court did not err in
13   failing to advise Delgado of the immigration consequences of his plea”); accord United
14   States v. Chavez, 542 F. App’x 691 (9th Cir. 2013).
15          Defendant also asserts the more persuasive argument that the plea is invalid
16   because defense counsel did not meet their minimum requirements under the Sixth
17   Amendment by violating Padilla v. Kentucky, 559 U.S. 356 (2010). 3 Specifically,
18   Defendant asserts that he was denied his Sixth Amendment right to counsel “due to time
19   constraints, presence of law enforcement, five-point shackles, and the inability to form
20   the kind of trusting relationship that is a predicate for any advi[c]e to be useful to the
21   client.” (ECF No. 46 at 7.)
22          The Sixth Amendment of the United States Constitution as applied to the states
23   through the Fourteenth Amendment guarantees a state criminal defendant the right to
24
25
     3
26     Notably, Defendant does not expressly call out ineffective assistance in his initial brief. (ECF No. 29-1
     at 14.) Nonetheless, because the cited cases raised these types of issues, and Defendant clarifies his
27   argument in reply, the Court deems the argument not waived. Cf. Autotel v. Nevada Bell Tel. Co., 697
     F.3d 846, 851 (9th Cir. 2012) (finding that arguments raised for the first time in a reply brief are
28   waived).
                                                         16
                                                                                               19-cr-2637-GPC
     Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.315 Page 17 of 19



1    effective assistance of counsel at trial. Evitts v. Lucey, 469 U.S. 387 (1985). Establishing
2    that counsel was ineffective, and thus violated that right, requires that defendant making
3    two distinct showings: (1) that counsel’s performance was deficient; and (2) the deficient
4    performance prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687–93
5    (1984). The Strickland standard applies in the plea context. Hill v. Lockhart, 474 U.S. 52,
6    58 (1985).
7          Defendant’s argument fails this standard as to both prongs. First, Defendant fails to
8    make out a clear violation. In the context of noncitizen pleas, the Supreme Court has held
9    “that the Sixth Amendment requires an attorney for a criminal defendant to provide
10   advice about the risk of deportation arising from a guilty plea.” Chaidez v. United States,
11   568 U.S. 342, 344 (2013). However, there is no requirement that counsel advise a non-
12   citizen client that a particular conviction may result in an enhanced sentence for some
13   future, undetermined criminal conduct. See United States v. Roblero-Solis, 588 F.3d 692,
14   698 (9th Cir. 2009) (quoting Spencer v. Kemna, 523 U.S. 1, 15 (1998)) (noting in the
15   context of a Rule 11 challenge to a conviction resulting from an group plea that the
16   “possibility of ‘violating the law, getting caught, and being convicted’ does not constitute
17   a consequence preventing mootness,” in contrast to “adverse consequences that will
18   result even if [a defendant does] not violate the law”). The Court is not aware of any such
19   precedent, and defense counsel does not point to one now. In addition, at least one court
20   has expressed reservations against requiring such advice, including that doing so may put
21   counsel in the untenable position of advising criminal conduct. U.S. v. Reeves, 695 F.3d
22   637, 640 (7th Cir. 2012) (“Using Padilla as a springboard, we would be forced to hold
23   that counsel has a constitutional duty to advise the client as to how he might best continue
24   his criminal activity while minimizing his risk of future punishment.”).
25         Additionally, even if there were a violation, Defendant is required to show
26   prejudice resulted from the alleged error. See U.S. v. Simmons, 923 F.2d 934, 956 (2d Cir.
27   1991). In other words, it is the defendant’s burden to convince the Court that rejecting the
28   plea would have “been rational under the circumstances.” Padilla, 559 U.S. at 371 (citing

                                                  17
                                                                                   19-cr-2637-GPC
     Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.316 Page 18 of 19



1    Roe v. Flores–Ortega, 528 U.S. 470, 480, 486 (2000)). And, while Defendant argues that
2    prejudice should be “presumed” given a structural 4 violation to Defendant’s access to
3    counsel, (cf. ECF No. 46 at 8–10), the Ninth Circuit’s law is replete with examples of
4    courts considering the question of prejudice in the context of ineffectiveness claims with
5    respect to counsel’s advice on immigration consequences. See, e.g., United States v.
6    Rodriguez-Vega, 797 F.3d 781, 789 (9th Cir. 2015); United States v. Nuwintore, 696 F.
7    App'x 178, 180 (9th Cir. 2017); Khatkarh v. Becerra, No. 2:14-CV-0079-KJM, 2020 WL
8    1082771, at *12 (E.D. Cal. Mar. 5, 2020).
9           Here, the record weighs against a finding that Defendant was prejudiced. The
10   Court finds it especially significant that Defendant has been charged twice – once in 2001
11   and again in 2012 – before with misdemeanor violations of §1325. It also appears that
12   Defendant’s 2012 misdemeanor was negotiated down from a felony as part of the plea
13   agreement. This arrangement is commonly requested by defense counsel to the benefit of
14   their clients: “Often, if a given defendant is charged for a first-time felony of re-entry
15   after deportation, under 8 U.S.C. § 1326, a defense attorney can suggest to the prosecutor
16   to allow the defendant to plead to an illegal entry misdemeanor to avoid the felony
17   conviction.” Robert J. McWhirter & Jon M. Sands, A Primer for Defending A Criminal
18   Immigration Case, 8 Geo. IMMIGR. L.J. 23, 29–30 (1994). Because Defendant could
19   otherwise have been charged with a felony in 2012, it would have been irrational under
20   the circumstances for Defendant to reject the plea, regardless of collateral consequences.
21          For the forgoing reasons, Defendant’s claim fails to establish that his plea was
22   unknowing or involuntary on the basis of a Sixth Amendment violation. 5 As such,
23   Defendant’s Motion to Dismiss the Indictment is DENIED.
24
25   4
       It is not clear, moreover, to the Court the allegations herein rise to the level of a structural error as
26   defined in Arizona v. Fulminante, 499 U.S. 279, 309 (1991). “These ‘rare’ errors are those undermining
     ‘the constitution of the trial mechanism’: the presence of a biased judge or the denial of the right to
27   counsel.” See United States v. Roblero-Solis, 588 F.3d 692, 700 (9th Cir. 2009) (quoting id.).
     5
       In Reply, Defendant also argues that the facts here demonstrate a separate, categorical violation of
28   Defendant’s Sixth Amendment right to have an attorney investigate their case because it is “structurally
                                                         18
                                                                                               19-cr-2637-GPC
     Case 3:19-cr-02637-GPC Document 54 Filed 08/13/20 PageID.317 Page 19 of 19



1           Conclusion
2           For the foregoing reasons, Defendant’s motion to dismiss is DENIED.
3           IT IS SO ORDERED.
4           Dated: August 13, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   impossible” to do so in merely thirty minutes. (ECF No. 46 at 3–6.) This forceful argument stems from
     counsel’s duty to engage in an objectively reasonable investigation. See Wiggins v. Smith, 539 U.S. 510,
27   522 (2003). Defendant’s argument, however, is first raised in reply and thus the Court declines to
     address it now. See Bohn, 956 F.2d at 209. In the alternative, the Court finds the argument fails under
28   the Ninth Circuit precedent’s sanctioning Operation Streamline.
                                                        19
                                                                                             19-cr-2637-GPC
